Electronically Filed
                                                           Supreme Court
                                                           SCPW-12-0000163
                                                           30-APR-2012
                                                           11:16 AM



                          NO. SCPW-12-0000163


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                     MICHAEL C. TIERNEY, Petitioner,


                                   vs.


     THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT

    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent.


                           ORIGINAL PROCEEDING

                        (Criminal No. 08-1-0869)


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


            Upon consideration of the motion for reconsideration of

the April 5, 2012 order denying the petition for a writ of

mandamus,

            IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

            DATED:   Honolulu, Hawai'i, April 30, 2012.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ James E. Duffy, Jr.

                                  /s/ Sabrina S. McKenna